LOGO [g200006g19r88.jpg]

 

Exhibit 10.2

Cascade Microtech, Inc.

2011 Employee Incentive Plan

Overview:

The objective of the Cascade Microtech, Inc. 2011 Employee Incentive Plan (“the
Plan”) is to motivate and reward performing employees of Cascade Microtech, Inc.
and its wholly-owned subsidiaries (the “Company”) for their contributions to the
Company’s success by aligning the goals of each employee with those of the
Company.

Effective Date:

This Plan is effective as of July 1, 2011. This Plan replaces or supersedes all
previous Executive Incentive Plan (EIP) and Cascade Incentive Plan (CIP)
documents and plan descriptions, under which employees were previously eligible.

Definitions:

“Business Unit” or “BU” means any one of the Company’s four business units:
(1) Systems, (2) Sockets, (3) P-Probes and (4) E- Probes.

“Compensation” means wages paid to an employee exclusive of allowances,
discretionary bonuses and service or recognition awards; in compliance and
consistent with the regulations and regular business practices in each location
where Cascade does business as determined by the Plan Administrator.

“Executive” means the Chief Executive Officer (“CEO”) and each person who
reports directly to the CEO.

“MDCC” means the Management Development and Compensation Committee of the
Company’s Board of Directors.

“Non Business Unit Group” or “Non BU Group” means any one of the following
groups: (1) Finance/IT, (2) Human Resources, (3) Administrative Staff, (4) Sales
Support, (5) Operations, (6) Corporate Marketing and (7) Corporate Technology or
any other groups as determined by the Plan Administrator.

“Plan Administrator” means the MDCC or the person(s) appointed by the MDCC, the
CEO or the VP of HR who are responsible for carrying out the terms of this Plan.

Eligibility:

Each Company employee is eligible to participate in the Plan if the employee
meets all of the criteria listed below:

 

  •  

Is an active, regular, full-time or part time employee of the Company during the
Incentive Period (as defined below).

 

  •  

Is on the Company’s payroll on the date of the incentive payment(s).

 

  •  

Is meeting performance expectations.

 

 

Cascade Microtech, Inc.    2011 Employee Incentive Plan    Page 1



--------------------------------------------------------------------------------

LOGO [g200006g19r88.jpg]

 

  •  

Is not participating in the sales or other incentive plan.

Incentive Periods:

There are two incentive periods each year: (1) January 1 through June 30, and
(2) July 1 through December 31 (each, an “Incentive Period”).

Target Incentive:

The annual target incentive (“Annual Target Incentive”) is a percentage of each
eligible employee’s Compensation, based on their salary grade or equivalent. The
target incentive percentage for each salary grade or equivalent will be
determined by management and will be communicated to each individual.

Performance Criteria and Metrics:

The Plan is designed to motivate and reward two types of performance:
(1) financial performance and (2) team performance. The payouts for each
Incentive Period will be determined based on the level of achievement of the
performance targets established for that Incentive Period. There will be two
financial performance targets for each Incentive Period: (1) revenue and (2) net
contribution.

Revenue Targets

Business Units: The revenue target for each BU for each Incentive Period will be
set by the BUs and reviewed and approved by the Company’s Board of Directors.

Non BU Groups: The revenue target for the Non BU Groups for each Incentive
Period will be the Company’s revenue target, which will be a consolidation of
the BU revenue targets.

Executives: The revenue target for Executives for each Incentive Period will be
the Company’s revenue target.

Net Contribution Target

All employees will be measured on total “Net Contribution.” Total Net
Contribution (adjusted income from operations) will be calculated based on
income from operations excluding unallocated corporate expenses and may be
adjusted to exclude certain unusual items, which may include, but are not
limited to, gains or losses resulting from one-time events, including the
write-off or impairment of assets, the gain or loss on the sale of assets or
property, severance charges, restructuring expenses, and other extraordinary
transactions or events.

Team Performance Goals

For each Incentive Period, each BU or Non BU Group will establish 3-4 key team
performance objectives to be approved by EMT. They may include project
completion, operational targets, or any other quantifiable goal relating to the
group’s performance.

Incentive Award Determination:

For each Incentive Period, one-half of the amount of the incentive award will be
based on the level of achievement of the Revenue Target and one-half will be
based on the level of achievement of the Net Contribution Target. Achievement of
the Team Performance Goals will increase the total incentive payout by up to
10%.

 

 

Cascade Microtech, Inc.    2011 Employee Incentive Plan    Page 2



--------------------------------------------------------------------------------

LOGO [g200006g19r88.jpg]

 

Revenue Target

Any payout on the revenue target is contingent upon achieving 80% of the
applicable revenue target. If 80% of the revenue target is achieved, the payout
would be 80% of the target payout for the Incentive Period. For revenue levels
in excess of 80% of the revenue target, the payout increases linearly from 80%
and is capped at a payout of 200% of the target payout for revenue achievement
equal to or greater than 200% of the revenue target.

Net Contribution Target

Payout on the Net Contribution (adjusted income from operations) target
component pays out linearly and is capped at 100%

Team Performance Goals

Completion or achievement of team performance goals will be evaluated and
determined by EMT at the end of each Incentive Period. Accomplishment will be
scaled from 1 to 10. Based on the rating, the corresponding percentage will be
applied to the earned incentive and added to the payout.

Timing

Any incentive payable under the Plan shall be paid as soon as administratively
practicable following the date on which the public earnings release has been
made and the award has been calculated.

Funding of Incentive Pool:

In order to ensure that the cash awards are balanced between Company and
shareholder needs, the Company will establish a minimum consolidated
profitability threshold for each Incentive Period. That profitability threshold
must be achieved by the Company before there can be any incentive payout. If the
minimum profitability threshold is achieved, 50% of the amount above the
threshold will be available for the incentive payout. The 50% will be used to
fund all existing eligible plans. The Company will pay out the lesser of the 50%
payout or the calculated target amount. If the payout is limited by the 50%
calculation, the pool will be allocated on a pro-rata basis amongst each
participant.

Administrative Discretion:

Notwithstanding the foregoing, incentives will be paid at the sole discretion of
the Company. The amount of an award for employees is at the discretion of the
CEO. The CEO has authority to increase, decrease or eliminate any incentive
award to employees under the Plan. Payments to the CEO are subject to the final
approval of the Board of Directors Management Development and Compensation
Committee (MDCC). The MDCC retains the right to amend the incentive awards as
deemed necessary. The previous timing or payment of incentives does not dictate
timing of future incentive periods, nor guarantee payment of future incentives,
if any.

Pro-Rated Awards:

For employees hired after the beginning of an Incentive Period, awards, if any,
will be pro-rated based on the date of hire.

Leaves of Absence:

Employees who are on an approved leave of absence during an Incentive Period may
be eligible for a pro-rated incentive amount provided they have been actively
employed during the period, have received an acceptable performance rating, the
pool has funded, and the employee is an active employee of the Company when
incentives are paid.

 

 

Cascade Microtech, Inc.    2011 Employee Incentive Plan    Page 3



--------------------------------------------------------------------------------

LOGO [g200006g19r88.jpg]

 

Promotions/Transfers:

If any employee transfers from one position to another position (with a higher,
lower, or same target incentive), or to another Business Unit or Non BU Group
during an Incentive Period, the incentive amount will be apportioned based on
the amount of time spent at each incentive target or with each Business Unit or
group.

Termination of Employment:

An employee who ceases employment with the Company for any reason prior to the
last day of an Incentive Period ceases to be an eligible employee in this Plan
and is not eligible for any award. In addition, an employee who ceases
employment with the Company for any reason prior to the date incentives are paid
will not be eligible for any award.

Tax Withholding:

The Company shall deduct or withhold amounts sufficient to satisfy Country,
Federal, State, local, employment and other taxes required to be withheld with
respect to any incentive.

Administration:

The Plan Administrator shall have complete discretion and authority to
administer the Plan. The Plan Administrator may delegate the administration of
the Plan to such persons as deemed appropriate. Any determination, decision or
action of the Plan Administrator or any delegate in connection with the
administration or application of the Plan shall be final.

Modification, Interpretation, and/or Termination of the Plan:

The Company reserves the right to modify or terminate the Plan at its sole
discretion, at any time, with or without written notification.

At Will:

The existence of, or an employee’s eligibility to participate in, this Plan
shall not be deemed to give the employee any unique or additional right to be
retained in the employ of the Company and shall not change employees’ employment
status.

 

 

Cascade Microtech, Inc.    2011 Employee Incentive Plan    Page 4